DETAILED ACTION
Priority
This action is in response to the original filing dated 09 April 2021 which is a continuation of non-provisional application 16/176619, dated 31 October 2018.  A preliminary amendment was submitted 09 April 2021.  No claims are amended.  Claims 1-24 have been cancelled.  Claims 25-44 have been added.  Claims 25-44 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 April 2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 33 and 43 are objected to because of the following informalities: claims 33 and 43 recite “include graphical control elements for use selection,” examiner believes this should be “include graphical control elements for user selection.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-30, 32-40 and 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geadelmann et al. (US 2012/0221956 A1).

As for independent claim 25, Geadelmann discloses an apparatus comprising:
a memory including a set of executable instructions; and a processor configured to access the memory, and execute the set of executable instructions to cause the apparatus to at least: [(e.g. see Geadelmann paragraph 0033) ”HVAC control system 10 is shown as including a PC (personal computer) 34. As will be discussed in greater detail subsequently, PC 34 may permit a user to view web pages that are provided by building control appliance 12. In some cases, PC 34 may be a desktop computer or a notebook (laptop) computer. In some instances, PC 34 may not be a traditional computer but may instead be a device that is adapted to display web pages, such as a cell phone or a personal digital assistant (PDA)”].
display a graphical user interface (GUI) that enables a user to specify one or more operational settings of the HVAC system, and apply the one or more operational settings to the HVAC controller [(e.g. see Geadelmann paragraphs 0036, 0065, 0073 and Fig. 3B) ”provide a summary web page (see FIG. 3B), via first port 14, that displays information pertaining to one or more of the thermostats. In some cases, the summary web page may include information pertaining to two or more thermostats. This may include, for example, two or more of first thermostat 26, second thermostat 28, third thermostat 30 and/or fourth thermostat 32 … controller 36 may be programmed with a control algorithm that issues commands to the thermostats via second network 20 to activate or deactivate HVAC equipment that is connected to the thermostats … Setpoints column 306 may include an up arrow and a down arrow that may be clicked on to raise or lower the current setpoint temperature for a particular thermostat … if a user clicks on override button 326 … permits a user to determine how to override the current status of a particular thermostat. For example, if the current status is occupied, a user may override the current status by changing it to unoccupied”].
display a dialog box that enables the user to select one or more additional HVAC controllers, and further apply the one or more operational settings to the one or more additional HVAC controllers [(e.g. see Geadelmann paragraphs 0073, 0074 and Figs. 3B and 3E) ”if a user clicks on override button 326, web server 38 (FIG. 2) may provide web page 354, as seen in FIG. 3E. Web page 354 … may in some instances be a pop-up page that floats atop web page 54 … a user may wish to specify which thermostat or thermostats to apply the override condition. In some cases, web page 354 may include a check box 362 that provides a quick and simple way to select all of the thermostats that are available to the user. Alternatively, web page 354 may provide a pane 364 that includes a list of all available thermostats and permits the user to check off the thermostats that are to be included. As illustrated, it can be seen that there is a check mark in the check box adjacent the thermostat labeled as T7350 (thermostat 316)”].  Examiner notes that the pop-up (numeral 354) contains check boxes to select particular individual thermostats to apply the settings.
send the one or more operations settings to the one or more additional HVAC controllers to cause the one or more additional HVAC controller to operate according to the one or more operational settings [(e.g. see Geadelmann paragraphs 0034, 0036, 0074) ”it can be seen that there is a check mark in the check box adjacent the thermostat labeled as T7350 (thermostat 316). A user may then elect to initiate the override by clicking on an OK button 366 … controller 36 may be programmed with a control algorithm that issues commands to the thermostats via second network 20 to activate or deactivate HVAC equipment that is connected to the thermostats … issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment that is connected to thermostats 26, 28, 30, and 32”].

As for dependent claim 26, Geadelmann discloses the apparatus as described in claim 25 and Geadelmann further discloses:
wherein the apparatus is remote from the HVAC controller, and the processor is configured to execute the set of executable instructions to cause the apparatus to further send the one or more operations settings to the HVAC controller to cause the HVAC controller to operate according to the one or more operational settings [(e.g. see Geadelmann paragraphs 0028, 0034, 0035 and Figs. 1 and 2)  ”FIG. 1 is a schematic view of an illustrative HVAC control system 10 that may be configured to permit an individual to view and/or configure various aspects of operation of an HVAC system from a remote location … It will be recognized that building control appliance 12 may be disposed at a first location while PC 34 may be disposed at a second location that is remote from the first location. For example, building control appliance 12 may be located within a basement, utility room, office or other location of a particular building, while PC 34 may be located upstairs within a building manager's office or even in a different building from building control appliance 12. More generally, PC 34 may be located at any remote location that has access to the building control appliance 12 via the first network 18 … controller 36 may be programmed with a control algorithm that issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment that is connected to thermostats 26, 28, 30, and 32”].

As for dependent claim 27, Geadelmann discloses the apparatus as described in claim 26 and Geadelmann further discloses:
wherein the apparatus is caused to send the one or more operational settings to a cloud service from which the one or more operations settings are pushed to the HVAC controller and the one or more additional HVAC controllers [(e.g. see Geadelmann paragraphs 0028, 0029, 0034 and Figs. 1 and 2 numeral 38) ”FIG. 1 is a schematic view of an illustrative HVAC control system 10 that may be configured to permit an individual to view and/or configure various aspects of operation of an HVAC system from a remote location … First network 18 may include one or more elements that permit and/or facilitate communication between building control appliance 12 and another network … Router 22 provides a means of communication between building control appliance 12 and a broader network by connecting, for example, in any appropriate manner to the Internet 24 … The illustrative building control appliance 12 includes a controller 36 that includes or otherwise implements a web server 38. Controller 36 is coupled to a first port 14 and a second port 16. In the illustrative embodiment, first port 14 provides a connection between controller 36 and first network 18 (see FIG. 1), and second port 16 provides a connection between controller 36 and second network 20 (FIG. 1). In some cases, controller 36 may be programmed with a control algorithm that issues commands to the thermostats 26, 28, 30, and 32 via second network 20 to activate and/or deactivate HVAC equipment that is connected to thermostats 26, 28, 30, and 32”].

As for dependent claim 28, Geadelmann discloses the apparatus as described in claim 25 and Geadelmann further discloses:
wherein the apparatus is caused to display the GUI to enable the user to specify the one or more operational settings that include a temperature setpoint of the HVAC system [(e.g. see Geadelmann paragraph 0065 and Fig. 3B) ”Setpoints column 306 may include an up arrow and a down arrow that may be clicked on to raise or lower the current setpoint temperature for a particular thermostat”].

As for dependent claim 29, Geadelmann discloses the apparatus as described in claim 25 and Geadelmann further discloses:
wherein the HVAC controller has modes of operation, and the GUI is displayed to enable the user to specify the one or more operational settings for respective ones of the modes of operation [(e.g. see Geadelmann paragraph 0073 and Fig. 3B) ”if a user clicks on override button 326 … permits a user to determine how to override the current status of a particular thermostat. For example, if the current status is occupied, a user may override the current status by changing it to unoccupied”].

As for dependent claim 30, Geadelmann discloses the apparatus as described in claim 25 and Geadelmann further discloses:
wherein the apparatus is caused to display the GUI to enable the user to generate a schedule with periods of operation of the HVAC controller for which the one or more operational settings are specified and the user is further enabled to apply the schedule to the HVAC controller and the one or more additional HVAC controllers [(e.g. see Geadelmann paragraphs 0086, 0088, 0093 and Figs. 5A-D) ”Schedule column 502 may include a graphical or alphanumeric list of all named schedules that may be available to a particular user. Building control appliance 12 (FIG. 1) may be adapted to accommodate any desired number of different schedules, such as one, two, three, four or more different schedules. As illustrated, web page 500 is displaying two schedules, named Sched1 and Sched2. Sched1 is referenced using a first schedule icon 512 and Sched2 is referenced using a second schedule icon 514. Reading across the columns, it can be seen that thermostat 516 (labeled Office) and thermostat 518 (labeled Z01Main) have been assigned to Sched1 … The schedule can be changed by simply clicking and dragging the boundaries between the unoccupied and occupied time periods … Once a schedule has been created or edited, one or more thermostats may be assigned to the schedule. Web page 544 includes a pane 544 that provides a graphical and/or alphanumeric list of available thermostats and also lists whether or not a particular thermostat is already assigned to a schedule”].

As for dependent claim 32, Geadelmann discloses the apparatus as described in claim 25 and Geadelmann further discloses:
wherein the apparatus is caused to display the dialog box in which the one or more additional HVAC controllers are identified, and that includes graphical control elements for user selection of the one or more additional HVAC controllers [(e.g. see Geadelmann paragraphs 0073, 0074 and Fig. 3E) ”if a user clicks on override button 326, web server 38 (FIG. 2) may provide web page 354, as seen in FIG. 3E. Web page 354 … may in some instances be a pop-up page that floats atop web page 54 … it can be seen that there is a check mark in the check box adjacent the thermostat labeled as T7350 (thermostat 316)”].  Examiner notes that the pop-up (numeral 354) contains check boxes to select particular individual thermostats.

As for dependent claim 33, Geadelmann discloses the apparatus as described in claim 32 and Geadelmann further discloses:
wherein the one or more HVAC controllers are a plurality of additional HVAC controllers, and the apparatus is caused to display the dialog box in which the plurality of additional HVAC controllers are identified in groups that also include graphical control elements for user selection of one or more of the groups [(e.g. see Geadelmann paragraphs 0063, 0073, 0074 and Fig. 3E) ”if a user clicks on override button 326, web server 38 (FIG. 2) may provide web page 354, as seen in FIG. 3E. Web page 354 … may in some instances be a pop-up page that floats atop web page 54 … In some cases, web page 354 may include a check box 362 that provides a quick and simple way to select all of the thermostats that are available to the user … thermostats that may be assigned or otherwise available to a particular user”].  Examiner notes that the pop-up (numeral 354) contains a check box to select the group of thermostats labeled “all thermostats.”

As for dependent claim 34, Geadelmann discloses the apparatus as described in claim 32 and Geadelmann further discloses:
wherein the one or more HVAC controllers are a plurality of additional HVAC controllers, and the apparatus is caused to display the dialog box, and the apparatus is caused to display the dialog box in which one or more of the plurality of HVAC controllers are identified but unselectable for application of the one or more operational settings [(e.g. see Geadelmann paragraph 0114) ”Clicking on Assigned Thermostats tab 828 may cause web server 38 (FIG. 2) to serve up web page 840, which is shown in FIG. 8C. Web page 840 permits a user with sufficient rights to view and/or change the thermostats assigned to a particular user. As illustrated, web page 840 provides information pertaining to the user named Honeywell.RTM. Contractor. A pane 842 provides a graphical and/or alphanumeric listing of available thermostats not already assigned to the user while a pane 844 provides a graphical and/or alphanumeric listing of thermostats assigned to the user. As the user is a Contractor in the example shown, all thermostats are assigned and remain assigned to the user, and hence the transfer buttons are grayed out”]. 

As for independent claim 35, Geadelmann discloses a method.  Claim 35 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 36, Geadelmann discloses the method as described in claim 35; further, claim 36 discloses substantially the same limitations as claim 26.  Therefore, it is rejected with the same rational as claim 26.

As for dependent claim 37, Geadelmann discloses the method as described in claim 36; further, claim 37 discloses substantially the same limitations as claim 27.  Therefore, it is rejected with the same rational as claim 27.

As for dependent claim 38, Geadelmann discloses the method as described in claim 35; further, claim 38 discloses substantially the same limitations as claim 28.  Therefore, it is rejected with the same rational as claim 28.

As for dependent claim 39, Geadelmann discloses the method as described in claim 35; further, claim 39 discloses substantially the same limitations as claim 29.  Therefore, it is rejected with the same rational as claim 29.

As for dependent claim 40, Geadelmann discloses the method as described in claim 35; further, claim 40 discloses substantially the same limitations as claim 30.  Therefore, it is rejected with the same rational as claim 30.

As for dependent claim 42, Geadelmann discloses the method as described in claim 35; further, claim 42 discloses substantially the same limitations as claim 32.  Therefore, it is rejected with the same rational as claim 32.

As for dependent claim 43, Geadelmann discloses the method as described in claim 42; further, claim 43 discloses substantially the same limitations as claim 33.  Therefore, it is rejected with the same rational as claim 33.

As for dependent claim 44, Geadelmann discloses the method as described in claim 42; further, claim 44 discloses substantially the same limitations as claim 34.  Therefore, it is rejected with the same rational as claim 34.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann et al. (US 2012/0221956 A1), as applied to claim 25 above, in view of Saibabu et al. (US 2012/0284603 A1).

As for dependent claim 31, Geadelmann teaches the apparatus as described in claim 25, but does not specifically teach wherein the processor is configured to execute the set of executable instructions to cause the apparatus to further temporarily shade the GUI outside of the dialog box when the dialog box is displayed.  However, in the same field of invention, Saibabu teaches:
wherein the processor is configured to execute the set of executable instructions to cause the apparatus to further temporarily shade the GUI outside of the dialog box when the dialog box is displayed [(e.g. see Saibabu paragraph 0046 and Fig. 4) ”As shown in the example of FIG. 4, the pop-up 410 is displayed with the interface 400 background grayed out”].
Therefore, considering the teachings of Geadelmann and Saibabu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the processor is configured to execute the set of executable instructions to cause the apparatus to further temporarily shade the GUI outside of the dialog box when the dialog box is displayed, as taught by Saibabu, to the teachings of Geadelmann because it allows a user to maintain their orientation while focusing their attention to the pop-up (e.g. see Saibabu paragraph 0046).

As for dependent claim 41, Geadelmann teaches the method as described in claim 35; further, claim 41 discloses substantially the same limitations as claim 31.  Therefore, it is rejected with the same rational as claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2013/0090767 A1 issued to Bruck et al. on 11 April 2013.  The subject matter disclosed therein is pertinent to that of claims 25-44 (e.g. remotely setting HVAC parameters for multiple thermostats).
U.S. PGPub 2017/0054571 A1 issued to Kitchen et al. on 23 February 2017.  The subject matter disclosed therein is pertinent to that of claims 25-44 (e.g. remotely setting thermostat settings and providing a fuzzy background while a pop-up is active).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174